  Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 1 of 34




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,                 )
                                       )
      Plaintiffs,                      )
                                       )         CIVIL ACTION NO.
      v.                               )           2:14cv601-MHT
                                       )                (WO)
JEFFERSON S. DUNN, in his              )
official capacity as                   )
Commissioner of                        )
the Alabama Department of              )
Corrections, et al.,                   )
                                       )
      Defendants.                      )

     OPINION AND ORDER ON A PROCESS FOR FINALIZING
              THE PHASE 2A REMEDIAL ORDERS

    In the current phase of this longstanding litigation

about the provision of mental-health care in Alabama’s

prisons, the court has entered a series of agreed-upon

remedial     orders,    which     are      now   in    effect      pending

resolution    of   whether      they       comply     with   the    Prison

Litigation     Reform     Act    (PLRA).            After    substantial

litigation regarding these orders, the issue of how to

determine their compliance with the PLRA evolved into a

broader question of how to put in place a durable remedial
  Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 2 of 34




framework to conclude a significant part of this phase

of the litigation beyond the orders at issue.

    Now before the court are the parties’ proposals

regarding a process for finalizing this relief.                      The

court has carefully considered the parties’ submissions.

For the reasons set forth below, the court will not adopt

either proposal in its entirety, although it has drawn

primarily on the defendants’ proposal to develop the plan

it lays out in this opinion.



                          I.    BACKGROUND

                     A.   Procedural History

    This court found in 2017 that the State of Alabama

provides inadequate mental-health care in its prisons in

violation of the Eighth Amendment’s prohibition against

cruel and unusual punishment.            See Braggs v. Dunn, 257

F. Supp. 3d 1171 (M.D. Ala. 2017) (Thompson, J.); see

also Braggs v. Dunn, 367 F. Supp. 3d 1340 (M.D. Ala.

2019) (Thompson, J.) (supplemental liability opinion on

periodic    mental-health       evaluations       of    prisoners        in

                                   2
     Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 3 of 34




segregation).        Over the years since the court’s initial

liability opinion, the parties have agreed to a series

of stipulations resolving significant aspects of the

sprawling remedial disputes present in this phase of the

litigation.         For each stipulation, the court held an

on-the-record hearing, reviewing in detail and clarifying

the terms of the agreement.                    At the request of the

parties, the court then entered these stipulations as

orders.

       At   the   time    it    entered   these     orders,    the       court

believed          that          the       agreements          met          the

‘need-narrowness-intrusiveness’                 requirements        of     the

PLRA, 18 U.S.C. § 3626(a)(1)(A).               See Cason v. Seckinger,

231 F.3d 777, 785 n.8 (11th Cir. 2000) (“[W]e do not mean

to    suggest     that    the   district       court   must   conduct       an

evidentiary        hearing      about     or    enter    particularized

findings concerning any facts or factors about which

there is not dispute.            The parties are free to make any

concessions or enter into any stipulations they deem

appropriate.”).          However, the orders generally did not

                                      3
  Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 4 of 34




contain findings that the provisions of the stipulations

met the PLRA’s requirements.

      In February 2019, the defendants raised as an issue

the possibility that these orders did not comply with the

PLRA because they did not have PLRA findings.                 The court

then scheduled a set of evidentiary hearings to determine

whether          the          stipulations              met            the

‘need-narrowness-intrusiveness’ standard of the PLRA. In

the meantime, by agreement of the parties, the court

found that each of the orders “temporarily satisf[ied]

the    requirements      of    the       PLRA,”   pending      a     final

determination after the scheduled hearings.                    Phase 2A

Opinion and Interim Injunction (doc. no. 2716) at 4.

      These hearings were continued multiple times.                   They

were first continued at the parties’ joint request so

that the parties could attempt to negotiate a resolution

of the remedial disputes addressed by the stipulations

in light of the newly raised PLRA concern.                During that

process,   the    parties     successfully        negotiated       certain

remedial agreements related to suicide prevention.                     See

                                     4
  Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 5 of 34




Joint Notice and Motion to Stay (doc. no. 2706) at 2-3.

After   a    lengthy    period     of    mediation,      the    parties

ultimately informed the court on March 20, 2020, that the

negotiations      on   the   remaining    disputes     had     not   been

successful.       See Joint Notice Regarding Monitoring and

PLRA Negotiations (doc. no. 2775) at 1.                      The court

scheduled the hearings to begin on April 13, 2020.                    See

Phase 2A Revised Remedy Scheduling Order (doc. no. 2778)

at 5.

    The day the parties informed the court that their

negotiations had failed, the Alabama State Health Officer

suspended all public gatherings of 25 or more people due

to the onset of the novel coronavirus (COVID-19) pandemic

in Alabama and across the country.                 See State Health

Officer Issues Amended Health Order Suspending Public

Gatherings,

https://www.alabamapublichealth.gov/news/2020/03/20.htm

l (Mar. 20, 2020).       Five days later, the first confirmed

death   of   an    Alabama    resident      due   to    COVID-19      was

announced.    See Alabama Announces First Death of a State

                                   5
  Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 6 of 34




Resident          Who         Tested    Positive     for     COVID-19,

https://www.alabamapublichealth.gov/news/2020/03/25b.ht

ml (Mar. 25, 2020).            On April 3, the State Health Officer

issued a stay-at-home order requiring “every person in

Alabama to stay at his or her place of residence except

as necessary to perform essential activities.”                 Order of

the                 State                   Health             Officer,

https://governor.alabama.gov/assets/2020/04/Final-State

wide-Order-4.3.2020.pdf (Apr. 3, 2020).

       As   the    threat       of   COVID-19   became   apparent,    the

parties each moved to continue the April 13 hearings.

See generally Defs.’ Unopposed Motion to Continue (doc.

no. 2779); Pls.’ Motion to Continue (doc. no. 2780).                     In

their motion, the defendants aptly explained that, while

“the    medical         and    scientific    community    continues      to

analyze the nature of COVID-19, this global pandemic

represents an unprecedented threat to public health due

to its contagious nature and rate of mortality for those

at significant risk for complications.” Defs.’ Unopposed

Motion to Continue (doc. no. 2779) at 2.                 They requested

                                       6
  Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 7 of 34




a continuance to “protect the health of the inmates in

the custody of the Alabama Department of Corrections.”

Id. at 3.

    The hearings were eventually rescheduled to start on

September 14, 2020, with the duration of the temporary

PLRA findings on the stipulated remedial orders extended

to December 30.     See Phase 2A Opinion and Order Regarding

Long-Term    Suicide     Prevention       Stipulations      (doc.    no.

2977), 2020 WL 5658886 (M.D. Ala. 2020)                   at 5.     Just

before the hearings were set to begin, at the close of

the defendants’ pretrial brief, the defendants indicated

an intent to move under the PLRA, 18 U.S.C. § 3626(b)(1)

& (b)(2), to terminate some or all of the orders scheduled

for consideration.       See Defs.’ Pretrial Memorandum (doc.

no. 2908) at 55-57.         The court requested clarification

of the defendants’ intent, and the defendants filed a

formal motion to terminate.            See generally Defs.’ Motion

to Terminate (doc. no. 2924).

    Under the PLRA, the defendants’ motion to terminate

placed the burden on the plaintiffs to show that the

                                   7
    Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 8 of 34




stipulated remedial orders remained necessary to correct

a   “current       and     ongoing      violation”       of    federal        law.

See 18 U.S.C. § 3626(b)(3); see also Opinion and Order

Regarding the “Current and Ongoing Violation” Issue (doc.

no. 2954), 2020 WL 5517262 (M.D. Ala. 2020).                     The statute

also required the court to rule on the motion within 30

days, extendable to 90 days for good cause, or else a

mandatory      stay      of     prospective     relief        would    go     into

effect.     See generally Phase 2A Opinion and Order on Good

Cause (doc. no. 2984), 2020 WL 5735086 (M.D. Ala. 2020).

The plaintiffs therefore moved that they be allowed to

conduct immediate on-site prison inspections to develop

the    evidence       of      current       conditions    that        would     be

necessary for the court to be able to consider the

remedies under this standard and in this abbreviated

timeframe.      See generally Pls.’ Motion to Require Onsite

Prison Inspections (doc. no. 2986).

      The    court       held     an    evidentiary      hearing        on     the

plaintiffs’ motion on September 30, during which it heard

testimony     by     experts      for    both   parties       about     whether

                                        8
  Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 9 of 34




on-site visits were necessary and the degree to which the

inevitable risks involved in conducting these visits

could be mitigated.         All of the experts testified that

on-site visits were necessary, disagreeing mainly about

the   appropriate       duration      of    the   visits.      See     Order

Granting Motion for On-Site Prison Inspections (doc. no.

3000) at 3, 2020 WL 5909086 (M.D. Ala. 2020).                          After

considering      this     testimony,        the   court      granted     the

plaintiffs’     motion     while      recognizing      the    significant

concerns raised by the defendants.                The court explained

that, although “the coronavirus pandemic is most serious

and that it is impossible to eliminate all risks of

COVID-19 transmission from the proposed site visits,” the

court had to balance this risk against “the grave issue

of the provision of mental-health care in the Alabama

prison system” and the need for the plaintiffs, in the

context   of    the     motion   to       terminate,   to    be   able    to

determine      how    mental-health        care   in   the    prisons     is

currently operating.        Id. at 2-3.



                                      9
  Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 10 of 34




    In response, the defendants withdrew their motion to

terminate.     See Oral Motion to Withdraw (doc. no. 3004);

Order (doc. no. 3005).         While allowing the defendants to

withdraw    their    motion,    the     court    emphasized     that      it

nevertheless took seriously the issues that had prompted

the motion.        It explained that it would “continue to

address,    with    reasonable      speed,      which   items    in    the

remedial orders at issue may be terminated or modified,

either by agreement or court action, as part of the

resolution of the PLRA findings or otherwise.”                     Order

(doc. no. 3005) at 1-2.           The parties have since agreed

to extend the duration of the current remedial orders

until their PLRA compliance is resolved.                     See Joint

Request to Extend Phase 2A Remedial Orders (doc. no.

3076) at 1-2; Phase 2A Revised Remedy Scheduling Order

(doc. no. 3077).

    In the meantime, the court issued an opinion setting

forth a plan for monitoring the State’s compliance with

the court’s orders once those orders are finalized.                    See

generally Braggs v. Dunn, -- F. Supp. 3d. ---, 2020 WL

                                   10
  Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 11 of 34




5231302 (M.D. Ala. Sept. 2, 2020) (Thompson, J.).                     The

monitoring scheme described by that opinion involves a

panel    of   outside     experts   functioning      as    an   external

monitoring team (EMT), which over time “will train and

eventually hand control over to an internal monitoring

team, building the capacity of the [ADOC] to regulate

itself.”       Id.   at    *1.      The   members     of   the    EMT--a

psychiatrist, a psychologist, a nurse, and a correctional

administrator--have been appointed.             See Order (doc. no.

3066).

    At the court’s request, the parties have now each

proposed a process for re-evaluating and finalizing all

of the relief ordered in this phase of the litigation.

The court sought these proposals to help it consider the

weighty and complex issues involved in charting a path

forward from this litigation’s current posture, keeping

in mind both the court’s findings of serious deficiencies

in the State’s provision of mental-health care in ADOC

facilities     and      the   exigencies      of    the    coronavirus

pandemic, which has seized and disrupted the progress of

                                    11
  Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 12 of 34




this suit as it has the quotidian rituals of all of our

lives.      Although the nascent rollout of COVID-19 vaccines

provides reason to hope that the effects of the pandemic

may begin to wane in the coming months, finalizing the

disputed remedies remains an urgent task.                    Today the

court considers the parties’ proposals and sketches out

a plan to help conclude its entry of relief in this phase

of the litigation.



                 B.    The Plaintiffs’ Proposals

      The     plaintiffs    presented       the    court     with     two

proposals.      The court describes each in turn.



                1.    The Plaintiffs’ Proposal #1

      The plaintiffs’ first proposal is that the court

begin with the PLRA hearing it originally scheduled after

the   defendants      raised     this     issue     in   early      2019,

determining whether the relief ordered in the stipulated

remedies is “narrowly drawn, extends no further than

necessary to correct the violation of the Federal right,

                                   12
  Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 13 of 34




and is the least intrusive means necessary to correct the

violation       of     the      Federal     right.”        18     U.S.C.

§ 3626(a)(1)(A).        This provision of the PLRA governs the

initial     entry      of    prospective     relief,     and     so    the

plaintiffs say the relevant time period for evidence

showing         that         the          relief       meets          this

‘need-narrowness-intrusiveness’ test would be the time

of the court’s liability opinion in June 2017.                 See Pls.’

Proposal     for      Finalizing     Phase     2A     Remedial    Orders

(hereinafter “Pls.’ Proposal”) (doc. no. 3032) at 3-4;

see also Opinion and Order on the “Current and Ongoing

Violation” Issue (doc. no. 2954), 2020 WL 5517262 (M.D.

Ala.    2020)        (finding     that     § 3626(a)(1)(A),       unlike

§ 3626(b)(3), contains no statutory requirement that the

court find a “current and ongoing violation” of federal

law).   As such, there would be no need for the plaintiffs

to conduct on-site inspections before the hearings.                    See

Pls.’ Clarification Regarding Site Visits (doc. no. 3036)

at 1.



                                    13
     Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 14 of 34




       Once           these        hearings            concluded          and

‘need-narrowness-intrusiveness’ findings were entered,

the court could hold a second hearing if the defendants

sought to modify or vacate any of these orders.                           See

Pls.’ Proposal (doc. no. 3032) at 4.                   The modifications

that the court would consider at this stage would include

only permanent changes to the orders based on claims that

they     were    no    longer    necessary      in     light    of    current

conditions; the court would not consider any temporary

modifications that the defendants may request based on

the effects of COVID-19 on their capacity to comply with

certain       orders    during    the      pandemic.      See    id.      The

plaintiffs         would      seek      site    visits       before      this

modification          hearing.        See      id.;    see     also     Pls.’

Clarification Regarding Site Visits (doc. no. 3036) at

1.

       After this second hearing, the plaintiffs say that

the court would have the full scope of remedial relief

in place.        It could then pass the orders it had entered

to the EMT, which would develop performance measures and

                                      14
  Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 15 of 34




audit tools to track the defendants’ compliance with

these orders.       See Pls.’ Proposal (doc. no. 3032) at 5.

The EMT would also consider any temporary modifications

related to COVID-19 in consultation with an infectious

disease expert.      Id. at 5-6.

      The plaintiffs propose that the initial PLRA hearings

would take 20-25 days and that the court could issue its

‘need-narrowness-intrusiveness’ findings on the remedial

orders about one month after the hearings concluded.                  The

parties would then conduct several weeks of discovery

leading up to the hearing on permanent modifications.

Throughout this time, the EMT would begin developing its

monitoring       tools      and      considering        COVID-related

modifications.      See id. at 6-7.



               2.    The Plaintiffs’ Proposal #2

      In the alternative, the plaintiffs suggest that the

process should begin with their expert Dr. Kathryn Burns

and   the   defendants’     expert      Dr.   Mary   Perrien    jointly

reviewing    the    stipulated      remedial      orders,     proposing

                                   15
  Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 16 of 34




alterations      to     the     orders       to     remove       unnecessary

provisions,     and     recommending         any    other    changes      they

believe are appropriate.             The court would then hold an

evidentiary hearing on the experts’ recommendations and

would       determine      whether          the      orders       met      the

‘need-narrowness-intrusiveness’ requirement of the PLRA

with the alterations suggested by the experts, or whether

alternative or additional changes were necessary.                       As in

the   plaintiffs’       first   proposal,          the   court    would    not

consider temporary modifications due to COVID-19 at this

initial step; those again would be left to the EMT.

      The   review    by   Drs.      Burns    and    Perrien      would    not

involve site visits.          The experts would instead “consult

with ADOC clinicians and review whatever documents they

deemed appropriate.”          Pls.’ Clarification Regarding Site

Visits (doc. no. 3036) at 1-2.                    The court understands

that the plaintiffs do not seek site visits because Drs.

Burns   and    Perrien     would      be     considering      whether      the

experts’ recommended remedies were necessary to correct

the   violations      found     in    the     court’s     2017    liability

                                     16
     Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 17 of 34




opinion, not whether they were necessary in light of

current       conditions      in   ADOC     facilities.         See   Pls.’

Proposal (doc. no. 3032) at 10-11.               Under the plaintiffs’

second proposal, the review by Drs. Burns and Perrien

would take six weeks, with a 15-day hearing on the

recommendations following immediately thereafter.                        See

id. at 12.



                    C.    The Defendants’ Proposal

       The    defendants’      plan    is    distinguished       from    the

plaintiffs’ largely by the greater and earlier role it

gives the EMT in revising the remedial orders.                   Under the

State’s       proposal,     the    plaintiffs     would     initiate     the

process by submitting a proposed omnibus remedial order

encapsulating the relief contained in the all of the

remedial orders issued in this phase of the litigation,

as     well    as    addressing       outstanding      issues     such       as

inpatient treatment and segregation-like conditions. See

Defs.’ Proposal for Finalizing the Phase 2A Remedial

Orders (hereinafter “Defs.’ Proposal”) (doc. no. 3031)

                                      17
  Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 18 of 34




at 5.     In developing this proposed omnibus order, the

plaintiffs would consider the concerns raised by the

defendants and the court in the course of the proceedings

on the motion to terminate, as well as the impact of

COVID-19 on ADOC’s capacity to comply with the orders.

See id.    The plaintiffs would not have the opportunity

to propound discovery while developing their proposal.

    Following a brief period of negotiation between the

parties to attempt to resolve any disputes arising from

the proposed omnibus order, the plaintiffs’ proposed

order would be distributed to the EMT for review.                     The

team would begin “deliberations” on the proposed order,

id. at 6, during which time it would have access to

various documents that have been filed on the record in

this case, as well as “any other documentation that they

might request in order to complete their review,” Defs.’

Response to the Court’s Order (doc. no. 3037) at 6-7.

After   several    weeks    of   deliberations,       the    EMT   would

submit to the court recommendations for a new proposed

omnibus remedial order, and the court would issue a

                                   18
  Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 19 of 34




proposed    order    based    on   those    recommendations.          See

Defs.’ Proposal (doc. no. 3031) at 6.

    The court would hold a hearing to consider whether

this omnibus remedial order complied with the PLRA only

if a party objected to the order.                See id. at 7.        The

defendants     preserve      their      continued     argument      that

§ 3626(a)(1)(A)      would     require     the    court    to   find      a

“current and ongoing violation” of federal law before

entering PLRA findings on this omnibus order.                   See id.

at 6 n.7.     Also, no site visits would take place before

the hearing.      See Defs.’ Response to the Court’s Order

(doc. no. 3037) at 4 (“[T]he State’s Proposal does not

provide for site visits by Plaintiffs or the EMT because

the Court ruled that it did not need to find a ‘current

and ongoing’ constitutional violation when entering a

final remedial order.”).

    Once the court entered a final omnibus remedial

order, either after the hearing or without one if neither

party objected to the court’s proposed order, the EMT

would develop its audit tools and performance metrics and

                                   19
  Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 20 of 34




would begin site visits in the course of its monitoring

duties.    See Defs.’ Proposal (doc. no. 3031) at 7.                  The

timeline for these site visits is left to be determined.

See id.



                            II. DISCUSSION

          A. The Court’s Concerns with the Proposals

    Ultimately, the court will not adopt either party’s

proposal wholesale, although it derives much of the plan

outlined below from the defendants’ proposal.                     Before

discussing    the    plan    the   court      adopts,   it   pauses       to

explain    why      it   does      not    follow     either     party’s

recommendation in its entirety.

    The court is concerned that the plaintiffs’ proposal

largely   sidelines      the    EMT,     an   invaluable     source       of

expertise for the development of appropriate relief in

this case and a central player in this litigation as the

current phase moves into monitoring.               The EMT will play

a vital role in developing the performance measures and

audit tools by which the defendants’ progress toward

                                   20
  Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 21 of 34




compliance with the ordered relief will be tracked.                   The

input of the EMT members will be critical in helping the

court determine the shape of the omnibus remedial order.

Moreover, receiving this input during the development of

the order will provide for a smoother transition into

monitoring as the team members will build familiarity

with the remedies and the complex facts of this case.

The court hopes that this will head off any subsequent

need to modify the orders due to difficulties monitoring

the relief.

    Under both proposals in the plaintiffs’ plan, the

EMT would be relegated to a mostly passive role.                      The

team would receive the orders from the court and would

be responsible for just two circumscribed aspects of

putting     them      into      effect:      proposing        temporary

modifications due to COVID-19 and developing the tools

that the team would use to monitor the State’s compliance

with the orders.       This is too limited a role for such an

important and knowledgeable actor in this litigation,

particularly one on whom so much of the State’s capacity

                                   21
     Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 22 of 34




to     succeed     in     installing       constitutionally         adequate

mental-health care will depend.

       For    similar     reasons,     the    court       agrees    with   the

defendants that excluding the EMT from the process of

developing         an     omnibus     remedial           order     would     be

inefficient.        The court believes it is critical that the

EMT members begin engaging in the case as quickly as

possible.        To be effective monitors, the team members

must develop deep familiarity with the proceedings in

this case and the facts surrounding the provision of

mental-health care in ADOC facilities.                     The proceedings

and      facts     in    this    phase       of    the     litigation      are

extraordinarily nuanced; creating the remedial scheme has

been a three-plus-year endeavor of the court and the

parties.       The court agrees with the defendants that the

sooner the monitors can begin to educate themselves about

the case and build trust with all parties, the better.

       Moreover,        the   court   finds       significant      practical

problems with the plaintiffs’ proposals.                     In short, the

court is concerned that the bulk of the process outlined

                                      22
     Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 23 of 34




by the plaintiffs--everything prior to the potential

modification          hearings--would       leave      the   court     in     no

different a position than it currently stands.                        After a

series of hearings and a possible six-week review by Drs.

Perrien and Burns, the court would be left still with no

information either about whether the remedial orders were

appropriately tailored to current conditions in ADOC

facilities       or    about    the    impacts    of    COVID-19       on    the

present feasibility of complying with the orders.

       All     that   said,     the    court   does    not    adopt    either

party’s plan in its entirety for a simple reason.                           Both

plans fail to take sufficient account of the need to

gather evidence of current conditions in ADOC facilities

in     order    to    develop    an    omnibus   remedial          order    with

appropriately tailored relief, as well as the possibility

that gathering this evidence may require site visits.

       The court has an obligation under the PLRA to ensure

that     whatever      relief     it    enters   meets       the    statute’s

‘need-narrowness-intrusiveness’ requirement: that it is

necessary to correct a constitutional violation, and that

                                       23
     Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 24 of 34




it is narrowly tailored and the least intrusive means of

doing so.       In the absence of a motion to terminate, there

is     no   statutory      requirement      that     the    court   find      a

“current and ongoing violation” of federal law before

entering this relief.             See Thomas v. Bryant, 614 F.3d

1288, 1319-20 (11th Cir. 2010); see also Opinion and

Order Regarding the “Current and Ongoing Violation” Issue

(doc. no. 2954), 2020 WL 5517262 (M.D. Ala. 2020).                       But

the procedural circumstances of this case leave the court

with grave concerns about implementing relief without

ensuring that it is necessary under current conditions.

       Years have passed since the liability trial and

opinion. As discussed above, each individual protraction

of this delay has been understandable, arising first from

stays       sought    by   both    parties     for    the    purposes        of

mediation and then out of the crisis caused by the

COVID-19 pandemic.             Still, because so much time has

passed, the court agrees with the defendants that it

would be inappropriate to enter a final remedy resolving

this phase of the litigation without finding that the

                                      24
  Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 25 of 34




relief is still necessary in light of the State’s now

years-long      efforts      to     improve        the    provision        of

mental-health care in ADOC facilities.               See, e.g., Defs.’

Pretrial Br. for the Phase 2A PLRA Evidentiary Hearing

(doc. no. 2908) at 35-38; Defs.’ Br. Regarding the Thomas

v. Bryant Opinion (doc. no. 2981) at 6-7.                      Even apart

from the statutory mandates under which this litigation

operates, compliance with the PLRA does not displace the

court’s   duty    under     Eighth       Amendment       law   to   find    a

“substantial risk of serious injury” before entering

injunctive relief.         Thomas, 614 F.3d at 1320 (quoting

Farmer v. Brennan, 511 U.S. 825, 845 (1994)).

    Both parties’ experts have said that site visits are

necessary to determine the reality of conditions in ADOC

facilities.      See Tr. of Sept. 30, 2020, Hr’g on Pls.’

Motion for In-Person Site Visits (doc. no. 3019) at 17-18

(plaintiffs’      expert      Dr.        Burns);     id.       at   182-83

(defendants’ expert Dr. Keldie); id. at 229-30, 250-51

(judge noting the agreement of the experts, and defense

counsel concurring that the major issue is conducting the

                                    25
  Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 26 of 34




visits as safely and expeditiously as possible).                          In

United States v. Alabama, which addressed conditions at

ADOC’s Tutwiler facility, the monitor, who was appointed

pursuant to a settlement of the case, see United States

v. Alabama,      No. 2:15cv368-MHT, 2015 WL 3796526 (M.D.

Ala. June 18, 2015) (Thompson, J.) (opinion adopting

settlement agreement), and who is a neutral third party,

expressed    the    same     to   the    court     during     a   status

conference in that case at which defense counsel in this

suit was present.          See Tr. of Sept. 29, 2020, Status

Conference (doc. no. 3049) at 27-28.

    However, as the court has said before, it is deeply

concerned about the COVID-19 risks associated with site

visits.     The parties should make every possible effort

to develop the necessary evidence of current conditions

without on-site inspections.             But the court cannot at

this time rule out the reasonable possibility that site

visits will be necessary, as both parties’ experts and

the Tutwiler monitor have said that site visits are

critical to understanding current conditions in prison

                                   26
  Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 27 of 34




facilities.     If site visits are necessary at some point

in this process, the court is hopeful that increasing

COVID-19 vaccinations may help such visits become safer

in the coming months.

       The court has reluctantly ordered site visits before

in response to the defendants’ now-withdrawn motion to

terminate.      The process by which the court intends to

move forward on finalizing the remedial orders, as set

forth below, is both slower and more deliberative than

was possible in the expedited time frame required by the

PLRA    for   reviewing    motions      to   terminate.        For   this

reason, if any site visits ultimately must happen, they

could be done in ways that mitigate some of the most

acute safety concerns the defendants expressed when the

court considered this issue before, such as minimizing

the    number   of   hours     on-site       per   day   and   avoiding

successive visits to multiple facilities within a short

period of time.




                                   27
  Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 28 of 34




                         B.     The Court’s Plan

       The court largely adopts the defendants’ plan for

moving     forward,      albeit     with    some    modifications           to

preserve the flexibility of the process and to ensure

that    the     relief   entered    is     appropriate     in      light    of

current conditions.

       First,    the     plaintiffs      will    propose      an     omnibus

remedial order that addresses at least the defendants’

concerns        about     the     need     for     clarification           and

modification       of     various     stipulations       as        outdated,

duplicative, overly intrusive, or otherwise incompatible

with the PLRA, as well as the outstanding issues related

to inpatient treatment and segregation-like conditions.

       The proposed order should also take into account the

impact of COVID-19.           Because the order is meant to last

for the duration of the monitoring of this case, the

plaintiffs’       proposal      should   separately      indicate       what

remedies will apply after the COVID-19 pandemic ends, how

these remedies should be modified during the pendency of

the pandemic, and how and when to transition from the

                                    28
  Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 29 of 34




modified relief to the permanent order as the pandemic

winds down.     The purpose of separating out these stages

of relief is so that the parties do not have to return

to the court for modifications as the pandemic begins to

abate.

    After the plaintiffs have submitted their proposed

order, the defendants will submit their own proposed

omnibus remedial order, responding to the plaintiffs’

proposals and addressing the same issues described above.

This approach will have the practical benefit of yielding

proposals by both parties that encompass the entire scope

of relief at issue, which is the shortest path toward

concluding this phase of the litigation and providing the

EMT a single, coherent remedial structure to monitor.

    Both    parties     will    have    the   opportunity      to   seek

discovery     while     developing      their     proposed      omnibus

remedial orders.       As explained above, the omnibus orders

they propose should be tailored to the actual needs of

people in ADOC custody today, and the parties will be

able to propound the discovery necessary to construct

                                   29
     Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 30 of 34




such orders.          While the court considered ordering the

parties to propose these orders prior to discovery, the

court ultimately believes that the parties already have

sufficient information to be able to tailor discovery

adequately, based on the litigation of the defendants’

motion to terminate, the liability trial, and the current

remedial orders.           Furthermore, the court is concerned

that if the parties were to propose omnibus orders prior

to discovery, their proposals would add little to what

was already discussed during the termination proceedings

and would simply insert an unhelpful extra step into the

process of shaping the remedial scheme.

       The court will therefore order the parties to develop

a joint discovery plan that will allow them to gather the

evidence they need to prepare their proposed omnibus

remedial       orders.        The   court     anticipates      that    this

discovery may take two or three months.                  In light of the

current pandemic, the discovery will initially be limited

to     methods     that   avoid     on-site     inspections,      such       as

document production.           If either party or the court comes

                                      30
     Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 31 of 34




to believe that site visits are necessary to obtain the

requisite information about current conditions or proper

remedies, the court will consider arguments from both

parties      about     the   risks    and     value   of     such   visits.

Finally, if any site visits are warranted, they will be

limited      in   duration     and    scope    and    will    be    narrowly

targeted to gathering essential information.

       After the parties have filed their proposed orders,

the court will hold a single evidentiary hearing to

consider these proposals and will then create a final

omnibus remedial order resolving all of the outstanding

issues discussed in this opinion.                Both parties will be

able to present evidence and testimony at this hearing

in     support       of   their      proposals,       including      expert

testimony, and the court may also consult an infectious

disease specialist to assist with its consideration of

the effects of COVID-19.               The court will also consult

with the EMT about how to formulate the omnibus remedial

order, though exactly how the EMT will participate in the

hearing will be resolved as the process moves forward.

                                      31
     Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 32 of 34




Involving the EMT will allow the team members to begin

to familiarize themselves with the case and will help

inform the court about what proposed remedial provisions

might function better as performance metrics or audit

tools rather than court orders.               This will also give the

EMT the opportunity to begin developing these metrics

during the course of the hearing.

       The goal of the hearing will be to assemble an

omnibus remedial order that is not overly intrusive, both

provision-by-provision and when considered as a whole.

This      order     will    also    account     for    any    adjustments

necessary during the COVID-19 pandemic.                  It will be made

with the particularized ‘need-narrowness-intrusiveness’

findings required by the PLRA, and it will replace all

of     the   currently      operational       remedial       stipulations.

Developing this omnibus order will be a difficult and

complex process.           But the court has an obligation to

proceed deliberately and carefully in developing a final

remedy       that     addresses      the     serious      constitutional



                                      32
  Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 33 of 34




violations it has found and that will be a durable

solution for the monitors to help ADOC implement.



                                 * * *



    Accordingly, it is ORDERED that:

    (1) By 5:00 p.m. on January 15, 2021, the parties

should file a joint discovery plan tailored to developing

their proposals for the omnibus remedial order described

above.   This discovery should include evidence of current

conditions in ADOC facilities, including the effects of

COVID-19.     The plan should initially limit discovery to

methods that avoid on-site inspections, but it should

provide a process for the parties to request that the

court order site visits during the course of discovery

if such visits become necessary.

    (2) By 5:00 p.m. on April 21, 2021, the plaintiffs

should file their proposed omnibus remedial order, as

described above.



                                   33
  Case 2:14-cv-00601-MHT-JTA Document 3078 Filed 12/29/20 Page 34 of 34




    (3) By 5:00 p.m. on May 5, 2021, the defendants

should file in response their proposed omnibus remedial

order.   The plaintiffs will have until 5:00 p.m. on May

12, 2021, to reply to the defendants’ proposed order.

    (4) The court will hold a pretrial conference with

the parties regarding their proposed omnibus remedial

orders     at    10:00      a.m.        on   May    17,     2021,         by

videoconferencing.

    (5) An evidentiary hearing on the parties’ proposed

omnibus remedial orders will begin at 10:00 a.m. on May

24, 2021.       The court will determine later whether the

hearing will be in person, by videoconferencing, or a

combination of both.

    DONE, this the 29th day of December, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                   34
